t c memo united_states tax_court michael neil mcwhorter petitioner v commissioner of internal revenue respondent docket no filed date michael neil mcwhorter pro_se john p stemwedel for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6651 and and a after concessions the issues for decision are whether petitioner performed services as an employee and whether he is liable for the additions to tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time that he filed his petition during he resided in arizona commencing in and ending in petitioner performed services as a project manager for boyle energy services and technology inc boyle energy boyle energy hired petitioner because of his knowledge of power plants and specialized knowledge and expertise in industrial pipe fitting his work for boyle energy focused on industrial cleaning of steam piping in power plants as part of the process of recommissioning the plants petitioner received no training from boyle energy regarding either its procedures or on industrial pipe fitting petitioner’s training by boyle energy was restricted to teaching him the recommissioning process of the company petitioner’s work for boyle energy was on a project-by- project basis he had authority to supervise the personnel of boyle energy and of client companies petitioner did not have any hiring or firing authority over boyle energy personnel and had to contact boyle energy before removing its personnel from a job site petitioner had a credit card with the name of boyle energy on it and a business card with the company logo on it petitioner invoiced boyle energy for services rendered per project the invoices and the subsequent payments were at a rate of dollar_figure per day for petitioner’s labor during petitioner did not provide boyle energy with timesheets boyle energy paid the amount shown on petitioner’s invoices and issued to petitioner a form 1099-misc miscellaneous income for reporting dollar_figure as nonemployee compensation petitioner received a form_1099 from boyle energy for each of the year sec_2001 sec_2002 and he never received a form_w-2 wage and tax statement from boyle energy petitioner failed to file a federal_income_tax return for for that year he received compensation of dollar_figure from boyle energy dollar_figure of short-term_capital_gain and dollar_figure of interest_income no federal_income_tax was withheld from any of the amounts that petitioner received and he failed to make any payments of estimated_taxes during the internal_revenue_service irs prepared a substitute for return under sec_6020 with respect to petitioner’s federal_income_tax liability in the notice_of_deficiency the irs determined that petitioner was liable for self-employment_tax on the income received from boyle energy opinion petitioner claims that he was an employee of boyle energy and not an independent_contractor liable for self-employment taxes he initially claimed that boyle energy should be responsible for the income taxes that were not withheld by the conclusion of the trial however he understood that the issues remaining in dispute were his liability for self-employment_tax and the additions to tax for failure_to_file a tax_return failure_to_pay_tax due on a return and failure to make estimated_tax payments respondent contends that petitioner is liable for self- employment_tax under sec_1401 and sec_1402 respondent argues that petitioner was not an employee under the definition set out in sec_3121 see sec_1_1402_c_-3 income_tax regs respondent relies on the test set out in 900_f2d_49 5th cir citing 331_us_704 and the following factors degree of control opportunities for profit or loss investment in facilities permanency of relation and skill required in the operation in question the list is not exclusive and no one factor is controlling id respondent argues that the degree of control by boyle energy the lack of permanency in the relationship and the skill required in petitioner’s work supports respondent’s contention that petitioner was an independent_contractor during respondent concedes that the lack of opportunities for profit or investment in the facilities supports petitioner’s contention that he was an employee recognizing that this is a close case respondent argues that the understanding of the parties to the contract should be given weight see 531_f2d_554 herman v commissioner tcmemo_1986_590 steffens v commissioner tcmemo_1984_592 bothke v commissioner tcmemo_1980_1 springfield prods inc v commissioner tcmemo_1979_23 harris v commissioner tcmemo_1977_358 respondent asserts petitioner contends that there was an ongoing dispute with boyle energy regarding his status petitioner acknowledges however that he worked under this arrangement from until he ended the relationship in for unrelated reasons if there was a valid dispute as to his status petitioner essentially acquiesced to boyle energy’s understanding of his status by continuing to work under this arrangement and despite the availability of persons aware of his employment status and relationship with boyle engineering sic over the period in question such as mike boyle and diane gagnon petitioner did not obtain any evidence to corroborate his testimony where it is at variance with documentary_evidence of course respondent also could have called witnesses concerning the nature of the relationship between petitioner and boyle energy because petitioner’s testimony was credible with respect to his arrangements with boyle energy the absence of corroborating evidence is not determinative cf 122_tc_305 petitioner’s acquiescence in boyle energy’s treatment of him as an independent_contractor for tax purposes is troubling as discussed below he has presented no reasonable excuse for his failure_to_file a return and pay the income_tax due on the limited record that we have however we conclude that petitioner was an employee of boyle energy during and should have been treated as such for tax purposes in respondent’s pretrial memorandum respondent referred to sec_7491 and asserted that petitioner had failed to produce any evidence that he was an employee and not an independent_contractor of boyle energy at trial however the nature of petitioner’s employment was the subject of his testimony and his testimony was credible in the posttrial brief respondent does not challenge the credibility of petitioner’s testimony and acknowledges that some of the relevant factors favor petitioner respondent does not address sec_7491 in the posttrial brief thus respondent does not claim that any of the limitations in sec_7491 prevent application of the general_rule that sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue we conclude that the burden_of_proof in this case shifted to respondent we are not persuaded that the factors relied on by respondent prove that petitioner was an independent_contractor with respect to the services that he performed for boyle energy neither the degree of control exercised by boyle energy nor the amount of skill possessed by petitioner distinguishes his situation from that of a supervisory employee we are not persuaded that a job that continued from into can be described as impermanent respondent acknowledges that other factors favor petitioner on the record that has been made we conclude that respondent did not carry the burden_of_proof petitioner is not liable for self-employment_tax for respondent also had the burden of production with respect to the additions to tax under sec_6651 and sec_6654 see sec_7491 petitioner stipulated that he failed to file a return for and that a substitute tax_return was prepared under sec_6020 respondent introduced evidence that petitioner also failed to file a return for sec_6651 imposes additions to tax for failure_to_file a return and failure to pay the amount shown as tax on a return petitioner’s only explanation of his failure_to_file a return for is that he did not want to sign a return saying that he was an independent_contractor he has no reasonable_cause however for failing to file a return reporting that he received dollar_figure in compensation and other_amounts of income during the failure of boyle energy to withhold taxes that should have been withheld neither excuses petitioner’s failure_to_file the return and pay the taxes nor relieves him of the additions to tax under sec_6651 see escandon v commissioner tcmemo_2007_ lucas v commissioner tcmemo_2000_14 sec_6654 imposes an addition_to_tax when a taxpayer fails to make a required_installment of estimated income_tax each required_installment is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if the taxpayer filed no return percent of the tax for that year or percent of the tax_shown_on_the_return for the preceding_taxable_year sec_6654 because petitioner failed to file a return for his required_annual_payment for wa sec_90 percent of the tax for that year because petitioner failed to pay any federal_income_tax for the sec_6654 addition_to_tax applies to the recomputed deficiency the implication of our holding that petitioner was an employee of boyle energy for is that he may be liable for his share of taxes under the federal_insurance_contributions_act sec_3101 and b that determination however is not within our jurisdiction in this case see lucas v commissioner supra n grooms v commissioner tcmemo_1992_291 to reflect the foregoing decision will be entered under rule
